Citation Nr: 1003626	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-18 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1957 to December 1960.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2003 rating decision by the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
before the Board in June 2007, when it was remanded for 
notice (and any further development suggested by the 
Veteran's response).


FINDINGS OF FACT

1.  An unappealed May 1991 rating decision denied the 
Veteran's claim of service connection for a low back 
disability based essentially on findings that a back 
complaint in service represented an acute episode which 
resolved, and that the Veteran's current low back disability 
was unrelated to his service/the low back complaint noted 
therein, but was more likely related to his intercurrent 
postservice back injuries.

2.  Evidence received since the May 1991 rating decision does 
not tend to relate the Veteran's current low back disability 
to his service/the low back complaint noted therein; does not 
relate to the unestablished fact necessary to substantiate 
the claim of service connection for a low back disability; 
and does not raise a reasonable possibility of substantiating 
such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for a low back disability may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 
(Fed. Cir. 2006). 

Pursuant to the June 2007 Board remand, an October 2008 
letter advised the Veteran of the bases for the denial of the 
underlying claim, advised him that new and material evidence 
was required to reopen the claim, and advised him of what the 
evidence needed to show in order for the claim to be 
reopened.  Furthermore, he was advised of the information 
required of him to enable VA to obtain evidence in support of 
his claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  This notice was in 
substantial compliance with the mandates of the U.S. Court of 
Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The claim was readjudicated after the 
Veteran received adequate notice and had opportunity to 
respond.  See November 2009 supplemental statement of the 
case.

All pertinent evidence that has been identified by the 
Veteran is associated with the claims file.  (He indicated in 
a December 2009 response to VCAA notice that he had no 
additional evidence to submit.)  The duty to assist by 
arranging for a VA examination or obtaining a medical opinion 
does not attach where a claim was previously finally denied 
unless the claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  
The VCAA left intact the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim before the duty to assist 
provisions of the VCAA are fully applicable to the claim.  
38 U.S.C.A. § 5103A(f) (West 2002); see also Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  Regardless, the 
Veteran was afforded a VA examination, with a [negative] 
nexus opinion in April 2005).  VA's assistance obligations 
are met (and exceeded) in this case.  The Veteran is not 
prejudiced by the Board's proceeding with appellate review.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

An unappealed May 1991 rating decision denied service 
connection for the Veteran's low back disability.  The May 
1991 rating decision is final based on the evidence of record 
at the time.  38 U.S.C.A. § 7105.  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening a claim the credibility of newly 
received evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence of record at the time of the May 1991 rating 
decision consisted essentially of the Veteran's service 
treatment records, which included a January 1960 record 
showing he was seen for a dull ache in his back; a September 
1960 service separation examination which shows clinical 
evaluation found normal spine; and private records dated from 
1981 to 1990 which show the Veteran had a number of 
postservice back injuries that required treatment, including 
surgery. 

On the basis of the evidence outline, the May 1991 rating 
decision denied service connection for a low back disability, 
finding, in essence, that the Veteran's low back complaint in 
service represented an acute episode, that resolved, and that 
his current low back disability was unrelated to his 
service/the back complaint therein, but was more likely 
related to his intercurrent multiple postservice back 
injuries.  

Evidence received since the May 1991 rating decision consists 
essentially of March 1986 to May 1990 records from St. Luke's 
Lutheran Hospital which show the Veteran received treatment 
and surgery for low back disability; VA treatment records 
from June 2001 to October 2009 which show, i.a., treatment 
for low back disability; the report of an April 2005 VA 
examination (when the examiner reviewed the record, and 
opined that the Veteran's current back disability was 
unrelated to his one back complaint in service; July to 
September 2003 records from Laredo (Mercy) Medical Center 
which shows treatment for low back disability; July to 
September 2004 records from Ruth B. Cowl Rehabilitation 
Center which show the Veteran received physical therapy for 
low back disability; and statements from the Veteran.

As the claim was previously denied because if was found that 
there was no nexus between the Veteran's current low back 
disability and his service/the one back complaint noted 
therein, for additional evidence received to be new and 
material, it must be evidence not previously of record that 
relates to this unestablished fact, i.e., it must tend to 
show that the Veteran's current low back disability is indeed 
related to his service/the back complaint noted therein.  

The treatment records, the VA examination report, and the 
statements submitted are new to the extent that they were not 
previously of record or considered by the RO in May 1991.  
However, they are not material evidence as they do relate 
[positively] to the unestablished fact necessary to 
substantiate the claim of service connection for the 
Veteran's low back disability.  Indeed, the only item of 
evidence added to the record since May 1991 that constitutes 
competent (medical) evidence in the matter of a nexus between 
the Veteran's current low back disability and his service/the 
back complaint noted therein, the opinion of the VA examiner 
on April 2005 VA examination, is against the Veteran's claim.  
The examiner reviewed the entire record in detail 
(summarizing pertinent evidence, including that the single 
complaint in service was followed by eight months of further 
service when no back complaints were noted, that separation 
examination was negative, that the initial postservice 
documentation of treatment for back disability was 20 years 
postservice (and followed an acute injury), and that an 
alleged injury in service (from a bad parachute landing) was 
undocumented), and opined that there was no evidence that the 
Veteran's low back disability is related to an incident in 
service.  Such evidence certainly may not be found to support 
the Veteran's claim, relate his current low back disability 
to service, or raise a reasonable possibility of 
substantiating his claim of service connection for a low back 
disability.  No other additional evidence received since May 
1991 is competent evidence that relates to the matter of a 
nexus between the Veteran's current low back disability and 
his service/any incident therein.

The Veteran's own accounts/arguments relating his current low 
back disability to an injury in service are not competent 
evidence in the matter.  He is a layperson, and therefore not 
competent to offer an opinion in a matter that is essentially 
a medical question (and not one capable of resolution by lay 
observation).  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Jandreau v. Nicholson, 492 F 3d. 1372 
(Fed. Cir. 2007).  
The additional evidence received since the May 1991 rating 
decision does not relate [positively] to the unestablished 
fact necessary to substantiate the claim of service 
connection for the Veteran's low back disability; does not 
raise a reasonable possibility of substantiating such claim; 
and is not material.  Consequently, the claim may not be 
reopened.


ORDER

The appeal to reopen a claim of service connection for a low 
back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


